Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   Applicant’s amendments, remarks, substitute specification, and IDS, filed 9/28/22 are acknowledged.

2.   Claims 37, 39, and 40 stand withdrawn from further consideration by the Examiner, under 37 C.F.R. § 1.142(b) as being drawn to non-elected inventions.

Claims 34, 35, 44-54, and newly added Claims 55-58, are under examination.

3.   In view of Applicant’s amendments the application is now in sequence compliance.

4.   In view of applicant's amendment and upon further consideration the previous rejection under 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  Additionally, the previous rejections under 35 U.S.C. 112 (pre-AIA ), first paragraph, for inadequate written description and the rejection for the introduction of new matter into the claims, part A), have been withdrawn.

5.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.   Claims 44-54 stand rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
B) In Claim 46, “…wherein the proteo-mimetic is 17 to 20 amino acids long”,
C) In Claim 47, “…wherein the agent comprises a first portion of TIM3, a linker, and a second portion of TIM3”,
D) In Claim 49, “…wherein the first or second portion of TIM-3 is fused to a heterologous polypeptide, or portion thereof…”,
E) In Claim 51, “…wherein the first or second portion of TIM-3 is conjugated to a polymer”,
F) In Claim 54, “…wherein the first and second portions of TIM-3 are each 17 to 20 amino acids long”.

	In each of B)-F) the italicized portion of the term or phrase comprises the new matter.

Applicant’s arguments, filed 9/28/22 have been fully considered but are not found persuasive.

Regarding B) and F), applicant argues that "17 to 20 amino acids long" is supported by SEQ ID NOs:30 and 31.  Two specific sequences are insufficient to support a range of sequences.

Regarding C)-E), applicant argues that SEQ ID NOs:30 and 31 provide sufficient support.  Two specific sequences are insufficient to support the genus of TIM3 "second portions" of the claim.  Applicant further argues that the amendment to Claim 51 overcomes the rejection.  It does not; the rejection is for inadequate support for a "second portion" of TIM3

7.   The following rejection was necessitated by Applicant’s amendment.

8.   Claims 34, 35, 44-54, and newly added Claims 55-58, are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the “agent” of Claim 34 comprising:
"wherein the agent comprises a proteo-mimetic of TIM3 that binds to CEACAM1, wherein the proteo-mimetic comprises residues of the FG-CC’ cleft of TIM-3, wherein the FG-CC’ cleft comprises the surface formed by the CC’ loop and FG loop of TIM-3, and wherein the proteo-mimetic is fused to:

a heterologous polypeptide, or a polymer.” or, the “agent” of Claim 47 comprising
“a first portion of TIM3, a linker, and a second portion of TIM3, wherein the first and second portions together bind to CEACAMI, and wherein the first and second portions each comprise residues located in the FG-CC’ cleft of TIM-3, wherein the FG-CC’ cleft comprises the surface formed by the CC’ loop and FG loop of TIM-3.” 

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1, Written Description Requirement, make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3). 

For claims employing a genus of reagents, e.g., the “agents” of the claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.  While the “agent” of the claims is defined by a specific common function, inadequate common structure has been disclosed.  

When an inadequate structure function relationship is not disclosed, a representative number of species is required.
A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004):
(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). 

Regarding the “agents” of Claims 34 and 47, it appears that the proteomimetics of SEQ ID NOs:30 and 31 are alleged to comprise the CEACAM1 binding peptide of the claims, however, the sequences are identical in both comprising amino acid 58-62 of TIM3 including what appears to be the critical Gln62, wherein the peptide of SEQ ID NO:31 further comprises a linker and amino acids 112-119 of TIM3.  Clearly, just two related TIM3 sequences are not representative of the proteomimetics, i.e., peptides of any amino acid sequence, of the claims limited only by the limitation of "residues", i.e., fragments as small as a single TIM3 amino acid, of a particular portion of TIM3.  Such a broad limitation in reality leaves only a functional description of the "agents" of the claims.

 Accordingly, one of skill in the art would conclude that the specification fails to disclose the possession of the “agents” of the instant claims.  See Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398.

Note, applicant's arguments are addressed in the new rejection.

9.   Claims 55-58 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
A) Claim 55, The composition of claim 34, wherein the proteo-mimetic comprises Pro50, Gln62, Arg69, Arg112, and/or Arg121 of TIM-3.
B) Claim 56, The method of claim 37, wherein the proteo-mimetic comprises Pro50, Gln62, Arg69, Arg112, and/or Arg121 of TIM-3.
C) Claim 57, The composition of claim 47, wherein the proteo-mimetic comprises Pro50, Gln62, Arg69, Arg112, and/or Arg121 of TIM-3.
D) Claim 58, The composition of claim 47, wherein the first portion of TIM-3 comprises residues of the CC’ loop of TIM-3, and wherein the second portion of TIM-3 comprises residues of the FG loop of TIM-3.

Applicant has provided no support for the new claims and none has been found.

10.  No claim is allowed. 

11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 12/03/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644